MEMORANDUM OPINION
                                       No. 04-11-00903-CR

                                          Ian KENTON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR7419
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 7, 2012

DISMISSED

           Ian Lamar Kenton entered into a plea bargain with the State, pursuant to which

he pleaded nolo contendere to Deadly Conduct-Firearm. The clerk’s record establishes the

punishment assessed by the court does not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record also

appears to support the trial court’s certification that Ian Lamar Kenton does not have a right to
                                                                                     04-11-00903-CR


appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

       On January 3, 2012, we gave Appellant notice that the appeal would be dismissed unless

an amended trial court certification showing he has the right to appeal has been made part of the

appellate record by February 2, 2012. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended

certification showing Appellant has the right to appeal has not been filed. We therefore dismiss

this appeal. TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-